Title: To Thomas Jefferson from Antoine Louis Claude Destutt de Tracy, 21 February 1804
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


               
                  Monsieur,
                  a auteuil prés paris ce 1er. Ventose an 12.(21 fevrier 1804)
               
               Le General la Fayette me mande qu’il a bien voulu vous faire hommage de ma part, d’un ouvrage qui traite de la formation de nos idées; mais qu’il ne vous est pas parvenu. je regrette que la Seconde edition que l’on prepare ne Soit pas encor faite, par ce qu’elle contiendra quelques additions importantes. en attendant j’ai l’honneur de vous envoyer de nouveau la premiere; et j’y joins une Seconde partie que j’ai publiée depuis, et qui traite de l’expression de nos idées. la troisieme a laquelle je travaille, traitera de leur deduction; et complettera le Sujet.
               j’attache un grand interest a ce que cet ecrit ait l’avantage d’etre connu de vous. je n’ose esperer qu’il merite le Suffrage que j’ambitionne le plus dans le monde; mais j’aime à me flatter que l’homme d’etat et le philosophe eclairé qui fait le bonheur d’un grand peuple et contribue puissamment aux progrés de l’humanité toute entiere, verra avec indulgence et bienveillance quelques recherches qui ont pour but d’assurer la marche de l’esprit humain, et de donner enfin une base incontestable a toutes Ses connoissances.
               j’ai l’honneur de vous Saluer avec respect et admiration
               
                  Destutt-Tracy
               
              
               Editors’ Translation
               
                  
                     Sir,
                     Auteuil, near Paris. 1st Ventose, Year 12 (21 Feb. 1804)
                  
                  General Lafayette informs me that he sent you my book, as I requested, about how ideas are formed, but that it did not reach you. To my regret, the second edition, which will contain some important additions, is still in preparation and not yet complete. In the meantime, I have the honor of sending you another copy of the first volume along with a second part that I published later, concerning how ideas are expressed. The third and final part, which I am working on now, treats how they are deduced. That will complete the project.
                  It is very important to me that this work have the advantage of being known by you. I do not dare hope that it deserves the approval I most desire in the world, but I like to flatter myself that the statesman and enlightened thinker who is responsible for the well-being of a great people and who contributes powerfully to the progress of all humanity, will view with indulgence and good will this research which seeks to advance the human spirit and to provide, at last, an indisputable base of all knowledge.
                  I have the honor of greeting you with respect and admiration.
                  
                     Destutt-Tracy
                  
               
            